Dalrimple, J.,
dissenting. The plaintiff’s counsel conceive that she cannot recover by virtue of any provision contained in the married woman’s act. That concession, I think, is well made. I thereupon conceive it to be unnecessary at this time to intimate what may be the proper construction of that act. I do not think the court is now called upon to express any opinion as to what, if any, remedy the plaintiff may have in equity for the moneys realized by her husband from the distributive share in question.
I do not think the action can be sustained on the act of 1851. That in no way abridged the rights which the com*416mon law gave the husband during his life over the wife’s choses in action. It enacts that all goods, chattels, and choses in action which the wife owned at the time of her marriage, or which came to her by gift, bequest, or inheritance, at any time during the coverture, and which remain in the hands of the husband at the time of his death, shall be delivered by his executor or administrator to the wife, on demand made.
This enactment is simply declaratory of the common law, so far as it affects choses in action. The choses in action of the wife, which remain in the hands of the husband at the time of his death, not reduced to his possession, by the common law survive to the wife. The goods and chattels of the wife which belonged to her, as it came to her during coverture, would, by the common law, on the death of the husband, have gone to his executor or administrator. The statute secures them to the wife, provided they remain in the hands of the husband at the time of his death. This is the only alteration the statute makes in the common law. I agree with the opinion of Chancellor Green, pronounced in the Prerogative Court, in the case of Vreeland v. Schoonmaker that the act now under consideration “ effected no change in the rights of the widow to her choses in action acquired before or during coverture, and remaining in the hands of the husband at the time of his death.”
The only question remaining, is, whether the distributive share, for the proceeds of which this suit is brought, was reduced by the husband in his lifetime into his possession. If it was, the wife had no further interest in or right to it, which she can enforce by an action at law. It seems quite clear, that the husband reduced to his possession and converted to his own use the first payment of eleven hundred dollars. The wife’s right to that is gone, at least at law. In regard to the check, the only facts we have before us, are that it was delivered to the husband, made payable to him, and remained in his possession at the time of his death. The legal presumption on this state of facts, I think, is that the *417husband, by virtue of his marital right, collected so much of the distributive share as was represented by the check, with interest, to convert the same to his own use. This was what the law terms a reduction by him of the same into his possession. It thereby became his; neither he in his lifetime, nor his representatives after his death, became liable to the wife for the amount so collected, nor for the check in specie, which, at the death of the husband; was his chose in action, not his wile’s. I am of opinion, that neither by virtue of the act of 1851, nor of 1852, nor at the common law, can either an action of assumpsit or trover, be maintained by the widow against the husband’s personal representatives for the check or amount thereof. The judgment below should, therefore, in all things be affirmed with costs.
For affirmance — Vredenburgh, Dalrimple. 2.
For reversed — The Chancellor, Elmer, Belle, Woodhull, Depue, Fort, Wales, Clement, Vail, Kennedy. 10.
And thereupon the following order was made :
“ This cause having been presented for argument at the November Term, eighteen hundred and sixty-six of this court, and the case having been read, and as well the arguments of the counsel of the respective parties heard thereon, and the record and proceedings in the court below, together with the assignment of errors to this court having been duly considered and diligently examined, and time having been taken to determine the same, and mature deliberation having been lmd thereon, and this court being of opinion that, in the giving of judgment in this cause in the court below error exists — •
It is, therefore, at the present March Term of this court, ordered, adjudged, and decreed, that the said judgment of the Hunterdon Circuit Court in this cause, must be reversed, and judgment rendered for the plaintiff for the amount of •the check, with interest from the death of the testator; and *418that the writ, return, and record to this court, and the proceedings herein had, be remitted to the said Circuit Court; and that the costs in this court be taxed.”
On motion of
B. Van Syckel,
Attorney of plaintiff in error.